Case 1:20-cv-15702-NLH-AMD Document 6 Filed 11/20/20 Page 1 of 3 PageID: 38



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   JAMIL AMIN BEY
                                         1:20-cv-15702-NLH-AMD
                  Plaintiff,
                                         OPINION
           v.

   CAMDEN COUNTY SUPERIOR COURT
   and HON. YOLANDA C. RODRIGUEZ

                  Defendants.

APPEARANCES:

JAMIL AMIN BEY
719B COUNTRY CLUB PKWY
MOUNT LAUREL, NJ 08054

     Plaintiff appearing pro se

HILLMAN, District Judge

     Plaintiff Jamil Amin Bey, appearing pro se, filed a

complaint alleging violations of his federal constitutional

rights, among other claims, without submitting the required

filing fee or filing an application to proceed in forma pauperis

(“IFP”).

     Pursuant to Local Civil Rule 54.3, the Clerk shall not be

required to enter any suit, file any paper, issue any process,

or render any other service for which a fee is prescribed,

unless the fee is paid in advance.       The entire fee to be paid in

advance of filing a civil complaint is $400.         Under Title 28,

section 1915 of the United States Code, however, a court may
Case 1:20-cv-15702-NLH-AMD Document 6 Filed 11/20/20 Page 2 of 3 PageID: 39



allow a litigant to proceed without prepayment of fees if he

submits a proper IFP application.       28 U.S.C. § 1915(a)(1).

     Because Plaintiff had failed to pay the filing fee or

submit an IFP application, the Clerk of the Court was ordered to

administratively terminate this action, without filing the

Complaint or assessing a filing fee.       (ECF No. 4).     Plaintiff

was further granted leave to apply to re-open within 45 days by

either paying the filing fee or submitting the proper IFP

application.

     On November 18, 2020, Plaintiff submitted an IFP

application on the correct form.       (ECF No. 5).    However,

Plaintiff’s application remains deficient.        Plaintiff responded

“$0.00” to every question on the form regarding his income,

assets, and monthly expenses, and in response to Question 11,

which states “Provide any other information that will help

explain why you cannot pay the costs of these proceedings,”

Plaintiff simply stated “Please see Attached Affidavit of

Financial Statement.”

     However, the attached “Affidavit of Financial Statement”

provides no additional information regarding Plaintiff’s

finances or ability to pay the costs of this proceeding;

instead, it states only that Plaintiff “does not have, or

possess, any gold or silver coins” and then claims that “Your

demand for a ‘Financial Statements’ is used as an instrument to
Case 1:20-cv-15702-NLH-AMD Document 6 Filed 11/20/20 Page 3 of 3 PageID: 40



deny me due process of law and right to free access to the

courts.”   (ECF No. 5).    The “Affidavit” in fact appears to be a

boilerplate form identical to ones previously rejected by courts

in this district, which found that the form, and its claims

regarding “gold or silver coins” and the constitutionality of

the requirement to submit financial information, does not “have

anything in common with the governing legal regime and the

requirements set forth by the applicable statute.”          El Ameen Bey

v. Stumpf, 825 F. Supp. 2d 537, 547-50 (D.N.J. 2011).          The

“Boilerplate ‘averment’ that Plaintiff[] possess[es] no ‘gold or

silver coins’ changes nothing for the purposes of this Court's

analysis, since such fact, even if true, does not indicate that

Plaintiff[] do[es] not have assets within the meaning of Section

1915(a)).”   Id. at 551.

     The Court finds that without further explanation as to

Plaintiff’s assets and monthly expenses, it does not have

sufficient information to properly assess Plaintiff’s ability to

pay the costs associated with this proceeding.         Accordingly,

Plaintiff’s IFP application is deficient, and will be denied

without prejudice.    Plaintiff will be permitted to file another,

proper and complete IFP application within twenty (20) days.

     An appropriate Order follows.

Date: November 20, 2020                   /s Noel. L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.
